DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of claims 4-9 in the reply filed on 10/22/2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-3 directed to  a multi-path combined high-low voltage plasma drilling power source non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Len Taylor on 11/3/2021.

In the claims 

Claims 1-3 have been canceled. 

In claim 5, lines 2-3, the phrase “the bottom of the drilling well” has been replaced with -- a bottom of a drilling well--. 
In claim 8, line 7, the phrase “the corrected high-voltage direct current” has been replaced with --the power factor corrected high-voltage direct current--.
In claim 9, line 3, the phrase “a PWM control circuit” has been replaced with --a pulse width modulation (PWM) control circuit--. 
In claim 9, line 9, the phrase “the rectified” has been replaced with --a rectified--. 
In claim 9, line 10, the phrase “a plasma generator” has been replaced with --a plasma generator of the plurality of plasma generators--. 
In claim 9, line 11, the phrase “the plasma generator” has been replaced with --the plasma generator of the plurality of plasma generators--. 
In claim 9, line 12, the phrase “transmits it” has been replaced with --transmit the current signal--.
In claim 9, line 13, the phrase “the received current signal” has been replaced with --the current signal--. 
In claim 9, line 14, the phrase “the duty ratio” has been replaced with --a duty ratio--. 
In claim 9, line 15, the phrase “the received control signal” has been replaced with --the control signal--. 


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Moeny (US 20090050371)
Regarding claim 4, Moeny discloses A multi-path combined high-low voltage plasma drilling system, comprising a drill bit apparatus (118) and a combined high-low voltage pulse power source (power source shown in fig 14) ([0098], [0125], fig 14), wherein: the drill bit apparatus comprises a drill bit (118) and a driving device ([0116] discloses the use of a rotating drill string which in the art is connected to the drill bit) , wherein a plurality of plasma generators (108, 110) are disposed on the drilling surface of the drill bit (fig 7), and the driving device is linked with the drill bit for driving the drill bit to rotate reciprocally in the range of 360 degrees ([0116] discloses the use of a rotating drill string which in the art is connected to the drill bit); the combined high-low voltage pulse power source includes a high-voltage DC circuit (circuit including capacitor 164, fig 14), a plurality of low-voltage DC circuits (circuit containing capacitor 158), a plurality of high-voltage breakdown modules (160) (fig 14) 
Money  is silent regarding the use of an upper computer, wherein the number of the low-voltage DC circuits and that of the high- voltage breakdown modules are both the same as that of the plasma generators; the high-voltage DC circuit is electrically connected to the low-voltage DC circuits for transmitting high-voltage direct current to the low-voltage DC circuits; the low-voltage DC circuits and the high-voltage breakdown modules are electrically connected to the plasma generators for jointly supplying power to the plasma generators; and the upper computer monitors the low-voltage DC circuits .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gilbrech (US 20180209216) discloses  a multi-path combined high-low voltage plasma drilling system (fig 1), comprising a drill bit apparatus (108, 114) and a combined high-low voltage pulse power source (142) (fig 1, [0016]), wherein: the drill bit apparatus comprises a drill bit (114) and a driving device (108) (fig 1), wherein a plurality of plasma generators (208, 210) are disposed on the drilling surface of the drill bit (fig 2a), and the driving device is linked with the drill bit for driving the drill bit to rotate reciprocally in the range of 360 (fig 1 shows drill string 108 connected to bit 114 and capable of rotating the bit in a 360 degree range);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        11/3/2021